In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                              ____________________
                                  NO. 09-11-00024-CR
                              ____________________

                        WILLIAM WALTER JOBE, Appellant

                                            V.

                     THE STATE OF TEXAS, Appellee
_______________________________________________________                  ______________

                   On Appeal from the 359th District Court
                        Montgomery County, Texas
                      Trial Cause No. 10-12-13632 CR
________________________________________________________                  _____________

                             MEMORANDUM OPINION

       William Walter Jobe appeals his conviction for the felony offense of driving while

intoxicated. Jobe argues the evidence is legally insufficient to link him to a prior

judgment. He also argues the trial court abused its discretion in overruling a hearsay

objection. We conclude that the evidence is legally sufficient, and that the asserted

hearsay error does not support a reversal. We affirm the trial court’s judgment.

       Officer White saw a vehicle cross the double-yellow line into the opposite lane of

travel, drift back to the correct lane, then cross the white fog line. White turned on his



                                             1
emergency lights. The driver stopped his vehicle, but “right in the lane of travel”

“blocking the lane of travel.”

       White saw Jobe was slouched in the driver’s seat with an open beer container

between his legs. White smelled a strong order of alcohol. He asked Jobe for his driver’s

license and insurance. Jobe handed him his debit card. Jobe slurred his words. His eyes

were red and glassy. White assisted Jobe in shifting the vehicle into park.

       White asked Jobe to get out of the vehicle. He complied, but had to use the car for

support. Two other deputies on the scene also helped Jobe continue to stand. After White

moved Jobe to a safe location, he asked Jobe if he would submit to a standardized field

sobriety test. Jobe responded by dropping to his knees. He explained that he was having

an allergic reaction “to police.”

       White placed Jobe under arrest and called EMS to examine him. EMS found

nothing medically wrong with Jobe. White took him to jail. He found a half-empty bottle

of whiskey and an empty Carisoprodol prescription bottle in the vehicle.

       Jobe’s first issue challenges the proof linking him to a prior judgment of

conviction for driving while intoxicated. The prior conviction was used to indict him for

felony DWI. He argues that the prior judgment did not have a fingerprint of sufficient

quality to use for identification purposes, that the State’s expert was unable to link the

fingerprint to Jobe, and that documents attached to the judgment did not contain




                                             2
sufficient identifiers. Jobe argues that because the evidence is legally insufficient to link

one of the prior judgments to him, he should have been charged with a misdemeanor.

       A person may be charged with felony DWI if he has two previous convictions for

DWI. Tex. Penal Code Ann. § 49.09(b)(2) (West Supp. 2012). In a felony DWI, the two

prior DWI offenses are necessary elements of the offense of felony DWI; they are

jurisdictional allegations. See Martin v. State, 200 S.W.3d 635, 640-41 (Tex. Crim. App.

2006). To obtain a conviction for felony DWI, the State must prove the two prior DWI

convictions at the guilt-innocence stage of trial. See id.; Zimmer v. State, 989 S.W.2d 48,

50 (Tex. App.—San Antonio 1998, pet. ref’d). The State may prove a prior conviction in

a number of different ways, including documentary proof that contains sufficient

information to establish both the existence of a prior conviction and the defendant’s

identity as the person convicted. Flowers v. State, 220 S.W.3d 919, 921-23 (Tex. Crim.

App. 2007) (“The trier of fact fits the pieces of the jigsaw puzzle together and weighs the

credibility of each piece.”).

       A driving record for “William Walter Jobe” was admitted in evidence. The

certified driving record includes Jobe’s date of birth and driver’s license number. The

trial court also admitted a 1988 certified judgment for “William Walter Jobe” for driving

while intoxicated. The 1988 conviction is reflected in the driving record, which includes

the same date, cause number, offense, and county for the conviction. A fingerprint card

with Jobe’s fingerprints was obtained the day of trial; the card was admitted into evidence


                                             3
without objection. A fingerprint expert testified that the fingerprint on the card is the

same as the fingerprint on the 1988 judgment. Jobe does not challenge the sufficiency of

the links to the 1988 conviction.

       Jobe challenges the sufficiency of the evidence linking Jobe to the second

conviction. The trial court admitted a 1989 certified order and a 1991 judgment in the

same cause number revoking probation and imposing sentence on “William Jobe” for

driving while intoxicated in Liberty County. A fingerprint expert testified she was not

able to compare the fingerprint from the order, because the fingerprint lacked sufficient

quality or clarity. She explained that although she could not compare the fingerprints, the

driving record for William Walter Jobe included a notation for a conviction for driving

while intoxicated from Liberty County on the same date and with the same cause number.

       Jobe relies on Flowers, Williams, and Griffin in support of his argument that the

evidence is insufficient to link him to the second DWI conviction. See Flowers, 220

S.W.3d at 921-25; Williams v. State, 946 S.W.2d 886, 895 (Tex. App.—Waco 1997, no

pet.); Griffin v. State, 866 S.W.2d 754, 756 (Tex. App.—Tyler 1993, no pet.). He

acknowledges that the Court of Criminal Appeals held in Flowers that printouts on prior

offenses from the county of conviction, along with the defendant’s DPS driving record,

are sufficient to prove the link. Nevertheless, he argues that the judgment was not

produced by the Liberty County Clerk but was instead a document filed with the clerk.




                                            4
       Jobe relies on Williams in arguing that when certified judgments and driving

records are admitted to link the defendant to prior convictions, photographic evidence is

necessary to prove the indentifying link. The Waco Court of Appeals in Williams noted

that photographic evidence could have been considered in proving the identifying link.

See Williams, 946 S.W.2d at 895. We do not read the opinion as requiring photographic

evidence when a defendant’s certified driving record and prior judgments are admitted

into evidence. See id.; see also Spaulding v. State, 896 S.W.2d 587, 591 (Tex. App.—

Houston [1st Dist.] 1995, no pet.).

       Jobe notes there is no testimony that the defendant in the prior conviction is the

defendant on trial, no comparison of defendant’s signatures, no comparison of

photographs with defendant’s appearance at trial, and no fingerprint link. But the Court

of Criminal Appeals has held that no specific document or mode of proof is required to

link a prior conviction to the defendant. See Flowers, 220 S.W.3d at 921.

       Jobe argues that his case is like Griffin. There, the State introduced judgments of

conviction for prior offenses but did not present fingerprint evidence showing that the

defendant was the same person convicted in the prior judgments. 866 S.W.2d at 756. To

establish the link between the prior offenses and the defendant, the State introduced the

defendant’s driving record. Id. Except for similar names, no other evidence in the

documents proved that the driving record was the defendant’s driving record. Id. The

Tyler Court of Appeals held that because there was no evidence that the person named in


                                            5
the judgment of conviction and named in the license records was the defendant, the

evidence was insufficient for enhancement purposes. Id.

       Here, unlike in Griffin, the State presented fingerprints of the defendant at trial. A

fingerprint expert testified that the defendant’s fingerprints match the fingerprint on the

1988 conviction. Jobe does not challenge on appeal that he is the same person convicted

in that judgment. The driving record admitted contains the same name as the defendant

and references the 1988 conviction with the same offense, county, date, and cause

number. That same driving record references the 1991 conviction with the same offense,

county, date, and cause number as the 1989 order and the 1991 judgment revoking

probation and imposing sentence. Similar evidence has been held to be sufficient to link a

defendant to a prior conviction through a driving record. See, e.g., Chamblee v. State, 376

S.W.2d 757, 757-58 (Tex. Crim. App. 1964). The documentary evidence presented by the

State sufficiently links Jobe to the second DWI conviction. Flowers, 220 S.W.3d at 922-

25. Issue one is overruled.

       In his second issue, Jobe complains that the trial court should have sustained his

hearsay objection to testimony regarding Jobe’s driver’s license number. Whether or not

the trial court erred, an evidentiary ruling does not constitute reversible error if the same

facts are established by other evidence. See Brooks v. State, 990 S.W.2d 278, 287 (Tex.

Crim. App. 1999). The trial court admitted the 1988 judgment and supporting documents;

one of which includes a notation of Jobe’s driver’s license number. Jobe does not


                                             6
complain on appeal that the trial court erred in admitting that exhibit. Issue two is

overruled. The trial court’s judgment is affirmed.

       AFFIRMED.


                                                 ________________________________
                                                         DAVID GAULTNEY
                                                               Justice

Submitted on April 18, 2012
Opinion Delivered October 10, 2012
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                             7